     Case 4:20-cv-00035-CDL-MSH Document 38 Filed 03/08/21 Page 1 of 18




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

ROBERT RALPH DIPIETRO,            :
                                  :
                  Plaintiff,      :
                                  :
           v.                     :
                                  :              No. 4:20-cv-00035-CDL-MSH
LOCKHART, et al.,                 :
                                  :
                  Defendants.     :
_________________________________ :

                        REPORT AND RECOMMENDATION

       Plaintiff Robert Ralph Dipietro, an inmate currently confined at Rutledge State

Prison (“RSP”) in Columbus, Georgia, has filed a pro se complaint (ECF No. 1) raising

claims pursuant to 42 U.S.C. § 1983. Pending before the Court is Defendant’s motion to

dismiss (ECF No. 28).       For the hereinbelow reasons, the Court recommends that

Defendant’s motion be denied.

                                    BACKGROUND

       Plaintiff’s claims arise from his dental treatment at RSP. According to Plaintiff, in

June 2017, he visited Defendant Dr. Latetha Lockhart because he had a toothache. Compl.

6, ECF No. 1.     Defendant Lockhart told Plaintiff he was “fine” and provided him

Ibuprofen. Id. Approximately one week later, Plaintiff’s tooth broke, causing him more

pain. Id. He submitted sick call requests to see Defendant Lockhart again, but she denied

his requests. Id. In July 2017, Plaintiff filed a grievance related to his dental treatment,

but the grievance was denied, and he did not receive treatment. Id. Plaintiff’s toothache

caused “constant pain in [his] face, neck[,] and head, often severe” and he had difficulty
     Case 4:20-cv-00035-CDL-MSH Document 38 Filed 03/08/21 Page 2 of 18




“eating, sleeping, and really doing anything for about a year and a half.” Id. His tooth

was repaired “around the end of 2018 or [the] beginning of 2019.” Compl. 6. He

requests $100,000 in compensatory damages and $50,000 in punitive damages. Id. at 7.

       The Court received Plaintiff’s complaint (ECF No. 1) on February 26, 2020. At

this stage, only Plaintiff’s claim against Defendant Lockhart for deliberate indifference to

a serious medical need remains. Order & R. 3-6, Aug. 25, 2020, ECF No. 10; Order 1,

Nov. 3, 2020, ECF No. 25 (adopting recommendation). Defendant filed her motion to

dismiss (ECF No. 28) on December 15, 2020. The Court received Plaintiff’s response

(ECF No. 34) on January 25, 2021. Defendant replied (ECF No. 36) on February 9, 2021.

The Court received Plaintiff’s unauthorized surreply (ECF No. 37) on February 19, 2021.

Defendant’s motion is ripe for review.

                                       DISCUSSION

       Defendant moves to dismiss Plaintiff’s complaint on three grounds: (1) Plaintiff’s

claims are barred by the statute of limitations, (2) Plaintiff fails to state a claim, and (3)

Plaintiff is not entitled to punitive damages. Br. in Supp. of Mot. to Dismiss 3-10, ECF

No. 28-1. The Court recommends that Defendant’s motion be denied.

I.     Standard of Review

       When considering a 12(b)(6) motion to dismiss, the Court must accept as true all

facts set forth in the plaintiff’s complaint and limit its consideration to the pleadings and

exhibits attached thereto.    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007);

Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009). “To survive a

                                              2
      Case 4:20-cv-00035-CDL-MSH Document 38 Filed 03/08/21 Page 3 of 18




motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 570). The complaint must include sufficient factual

allegations “to raise a right to relief above the speculative level.” Twombly, 550 U.S. at

555. “[A] formulaic recitation of the elements of a cause of action will not do[.]” Id.

Although the complaint must contain factual allegations that “raise a reasonable

expectation that discovery will reveal evidence of” the plaintiff’s claims, id. at 556, “Rule

12(b)(6) does not permit dismissal of a well-pleaded complaint simply because ‘it strikes

a savvy judge that actual proof of those facts is improbable.’” Watts v. Fla. Int’l Univ.,

495 F.3d 1289, 1295 (11th Cir. 2007) (quoting Twombly, 550 U.S. at 556).

II.    Statute of Limitations

       Defendant argues Plaintiff’s claim should be dismissed because Plaintiff untimely

filed his complaint after the applicable limitations period had ended. Br. in Supp. of Mot.

to Dismiss 5-7. The Court disagrees.

       A.     Statute of Limitations Standard

       It is well settled that the forum state’s limitation period applicable to personal injury

actions is applied to an action brought pursuant to § 1983. Wallace v. Kato, 549 U.S. 384,

386 (2007). The Georgia statute of limitations for personal injury is two years. O.C.G.A.

§ 9-3-33; see also Bell v. Metro. Atlanta Rapid Transit Auth., 521 F. App’x 862, 865 (11th

Cir. 2013) (“The forum state’s statute of limitations for personal injury actions applies to

§ 1983 claims, which in Georgia is two years.”). A statute of limitations begins to run

                                               3
     Case 4:20-cv-00035-CDL-MSH Document 38 Filed 03/08/21 Page 4 of 18




when a cause of action accrues—in other words, when “the facts which would support a

cause of action are apparent or should be apparent to a person with a reasonably prudent

regard for his rights.” Lovett v. Ray, 327 F.3d 1181, 1182 (11th Cir. 2003) (internal

quotation marks and citation omitted).

       B.      Defendant’s Motion

       Defendant argues that Plaintiff untimely filed his complaint more than two years

after his cause of action accrued, and his complaint should, therefore, be dismissed under

the statute of limitations. Br. in Supp. of Mot. to Dismiss 5-7. Plaintiff responds that he

timely filed his complaint because he is entitled to tolling of the accrual date pursuant to

the continuing violation doctrine. Resp. to Mot. to Dismiss 3-9, ECF No. 34. The Court

finds that Plaintiff filed his complaint more than two years after his cause of action

otherwise accrued, but his complaint was not untimely because he is entitled to tolling

pursuant to the continuing violation doctrine.

               1.    Accrual of Plaintiff’s Cause of Action

       Defendant argues that Plaintiff’s cause of action accrued, at the latest, when he filed

his grievance concerning his dental treatment on June 30, 2017, and that Plaintiff failed to

timely file his complaint within the two-year statute of limitations. Br. in Supp. of Mot.to

Dismiss 6-7.

       Plaintiff’s claim arises from dental treatment for his toothache which developed in

May or June 2017. Compl. 6; Resp. to Mot. to Dismiss 4, ECF No. 34. Plaintiff had

multiple appointments with Defendant thereafter, but Defendant denied him treatment.

                                              4
     Case 4:20-cv-00035-CDL-MSH Document 38 Filed 03/08/21 Page 5 of 18




Resp. to Mot. to Dismiss 3-6; see also Compl. 6. He filed a prison grievance concerning

his lack of treatment on June 30, 2017. Compl. 6; Mot. to Dismiss Ex. 3, at 7-8, ECF No.

28-5. Therein, he states that he had an appointment with Defendant concerning his

toothache, and she said his teeth were fine. Mot. to Dismiss Ex. 3, at 8. He complains

that his tooth broke on June 28, 2017, he experienced “sevear [sic] tooth aches and related

headaches,” and he “need[ed] to be treated right away as the pain [was] getting worse each

time [he] [ate].” Id. Plaintiff filed his complaint on February 19, 2020. 1 Compl. 7.

       Based on Plaintiff’s grievance and his own testimony that he complained about his

tooth pain and lack of dental treatment, his cause of action should have been apparent to

him and accrued, at the very latest, when he filed grievance 247738 on June 30, 2017.

Lovett, 327 F.3d at 1182; see also Shaffer v. Bryson, 5:18-cv-459-TES-MSH, R. & R. 9-

10 (M.D. Ga. Jan. 22, 2021), ECF No. 71, recommendation adopted by Order 1 (M.D. Ga.

Feb. 9, 2021), ECF No 72 (holding that inmate plaintiff’s cause of action concerning his

denial of medical treatment accrued, at the latest, on the date he filed his grievance

concerning his denial of treatment). Plaintiff filed his complaint on February 19, 2020—

more two years later. Compl. 7.




1
   Although the Court did not receive Plaintiff’s complaint until February 26, 2020, he signed the
complaint on February 19, 2020. “Under the prison mailbox rule, a pro se prisoner’s court filing
is deemed filed on the date it is delivered to prison authorities for mailing.” United States v.
Glover, 686 F.3d 1203, 1205 (11th Cir. 2012) (internal quotation marks omitted). “Unless there
is evidence to the contrary, like prison logs or other records, we assume that a prisoner’s motion
was delivered to prison authorities on the day he signed it.” Id.
                                                  5
     Case 4:20-cv-00035-CDL-MSH Document 38 Filed 03/08/21 Page 6 of 18




              2.     Continuing Violation Doctrine

       Plaintiff argues he timely filed his complaint because he is entitled to tolling of his

accrual date and the limitations period under the continuing violation doctrine. Resp. to

Mot. to Dismiss 3-9. The Court agrees.

       Under the continuing violation doctrine, a plaintiff may pursue an otherwise time-

barred claim when additional violations underlying the claim occur within the statutory

limitations period. Hipp v. Liberty Nat. Life Ins. Co., 252 F.3d 1208, 1222 (11th Cir.

2001) (per curiam) (citations omitted). “The critical distinction in the continuing violation

analysis . . . is whether the plaintiff[] complain[s] of the present consequence of a one time

violation, which does not extend the limitations period, or the continuation of that violation

into the present, which does.” Knight v. Columbus, Ga., 19 F.3d 579, 580-81 (11th Cir.

1993) (internal quotations, alterations, and citations omitted); see also Lovett, 327 F.3d at

1183. “Where a continuing violation is found, the plaintiff[] can recover for any violations

for which the statute of limitations has not expired.” Id. at 581. “[A]n allegation of a

failure to provide needed and requested medical attention constitutes a continuing tort,

which does not accrue until the date medical attention is provided.” Baker v. Sanford, 484

F. App’x 291, 293 (11th Cir. 2012) (per curiam) (internal quotations and citation omitted).

       The Eleventh Circuit, however, has “limited the application of the continuing

violation doctrine to situations in which a reasonably prudent plaintiff would have been

unable to determine that a violation had occurred.”        Ctr. for Biological Diversity v.

Hamilton, 453 F.3d 1331, 1335 (11th Cir. 2006) (per curiam). “The continuing violation

                                              6
     Case 4:20-cv-00035-CDL-MSH Document 38 Filed 03/08/21 Page 7 of 18




doctrine is premised on the equitable notion that the statute of limitations ought not to begin

to run until facts supportive of the cause of action are or should be apparent to a reasonably

prudent person similarly situated.” Hipp, 252 F.3d at 1222 (internal quotations and

citations omitted). For this reason, “[i]f an event or series of events should have alerted a

reasonable person to act to assert his or her rights at the time of the violation, the victim

cannot later rely on the continuing violation doctrine.” Ctr. for Biological Diversity, 453

F.3d at 1335.

       Plaintiff argues that under the continuing violation doctrine, his cause of action did

not accrue until either (1) August 2018 when his pain had worsened, or (2) February 2019

when he received treatment for his tooth. Resp. to Mot. to Dismiss 3-9. He contends

Defendant misled him at each appointment by telling him his tooth did not require

additional treatment. Id. at 6. According to Plaintiff, each denial of treatment at an

appointment constituted a new violation which restarted the statute of limitations. Id. at

8-9. He also maintains “that a reasonable person would have not known there was a cause

of action until Aug[ust] 2018” because he had not received treatment for over a year despite

his many requests, his pain continued to worsen, and he filed a second grievance which

was denied because it was duplicative of his first grievance. Id. at 6-8.

       Defendant argues that Plaintiff is not entitled to tolling under the continuing

violation doctrine because his multiple requests for treatment and pursuit of a grievance

show that he was aware of his cause of action before the two-year limitations period

expired. Reply 2-4, ECF No. 36. Plaintiff, however, cites cases where courts have

                                              7
     Case 4:20-cv-00035-CDL-MSH Document 38 Filed 03/08/21 Page 8 of 18




applied the continuing violation doctrine to permit plaintiffs to pursue claims concerning

repeated denials of medical treatment by holding that their causes of action did not accrue

until they received treatment even if they should have known they had actionable claims

earlier. Resp. to Mot. to Dismiss 5-6. Plaintiff cites the Eleventh Circuit’s application of

this rule in its unpublished opinion in Baker v. Sanford, 484 F. App’x 291 (11th Cir. 2012)

(per curiam). In Baker, plaintiff filed a complaint raising a deliberate indifference claim

based on the prison’s denial of medical treatment for a fungal infection between 2003 and

2011, including alleged denials of treatment which occurred outside the two-year

limitations period. Baker, 484 F. App’x at 292-93. Plaintiff “specifically requested

medical treatment for his ongoing fungal infection multiple times in 2007 and 2010” and

filed prison grievances seeking treatment. Id. at 293. The district court sua sponte

dismissed plaintiff’s complaint, finding that his claims were barred by the statute of

limitations. Id. at 293.

       The Eleventh Circuit reversed in an unpublished opinion, holding that plaintiff’s

claims were timely by applying the continuing violation doctrine. Id. The Eleventh

Circuit held that plaintiff “properly alleged that the prison officials’ prolonged failure to

provide adequate medical treatment despite his repeated grievances constituted a

continuous injury during the statute of limitations period.” Id. As a result, under the

continuing violation doctrine, plaintiff’s claim did “not accrue until the date medical

attention [was] provided.” Id. (quoting Lavelle v. Listi, 611 F.2d 1129, 1132 (5th Cir.

1980)); see also Robinson v. United States, 327 F. App’x 816, 818-19 (11th Cir. 2007) (per

                                             8
     Case 4:20-cv-00035-CDL-MSH Document 38 Filed 03/08/21 Page 9 of 18




curiam) (holding that defendant “continuing to expose [plaintiff] to the source of his

scabies after he was diagnosed was a continuing violation of [his] rights” without

discussing whether plaintiff was aware of a potential claim within the limitations period).

The Court did not discuss whether “a reasonably prudent plaintiff would have been unable

to determine that a violation had occurred.” Ctr. for Biological Diversity, 453 F.3d at

1335.

        Plaintiff also points to cases in which district courts in the Eleventh Circuit have

cited Baker in applying the continuing violation doctrine in this manner. In Edwards v.

Clark, No. CV 316-019, 2018 WL 2323465 (S.D. Ga. May 22, 2018), an inmate filed a

complaint in March 2016 alleging that defendants were deliberately indifferent to his dental

needs by failing to provide him dentures between May 2012 and his transfer to a different

prison in May 2015. Edwards, 2018 WL 2323465, at *1, 3. The Southern District of

Georgia applied the continuing violation doctrine because “[p]laintiff [did] not complain

of the consequences of a one-time denial of dentures; rather, he complain[ed] of continued

and repeated denials and delays of dentures throughout the three-year period.” Id. at *4.

Without discussing whether Plaintiff should have been aware of an actionable cause of

action within the limitations period, the Southern District held that plaintiff’s denials of

treatment outside the two-year limitations period were actionable. Id.

        In Vieux v. Fed. Bureau of Prisons, No. 1:12-cv-00017-MHH-HGD, 2016 WL

4070138 (N.D. Ala. July 29, 2016), plaintiff filed an administrative complaint under the

Federal Tort Claims Act in November 2011, raising a medical malpractice claim based on

                                             9
    Case 4:20-cv-00035-CDL-MSH Document 38 Filed 03/08/21 Page 10 of 18




a defendant prison doctor’s failure to treat dental issues with two of his teeth. Vieux, 2016

WL 4070138, at *5-6. Plaintiff requested treatment for his teeth beginning in August

2009, the first tooth was extracted in December 2010, but issues with the second tooth were

not resolved. Id. The Court did not determine whether plaintiff’s cause of action should

have been apparent to him, but held that his complaint was timely under the statute of

limitations because his claim as to the first tooth accrued when it was extracted, and his

claim as to the second tooth had not yet accrued. Id. at *6.

       Baker—and other decisions relying thereon—is specific to claims arising from

deprivations of medical treatment, and this Court has similarly applied Baker to such cases

without discussing whether a plaintiff reasonably should have known that his claim was

actionable within the limitations period. For example, in Brown v. Roberts, No. 5:09-cv-

117-MTT, 2010 WL 1258028 (M.D. Ga. Mar. 26, 2010), an inmate plaintiff raised

deliberate indifference claims alleging a defendant failed to order medical treatment

recommended by another physician and failed to arrange plaintiff’s medical appointments.

Brown, 2010 WL 1258028, at *2. Plaintiff filed his complaint more than two years after

the alleged denials of medical treatment began, and he was transferred to a different prison

less than two years before he filed his complaint or received medical treatment. Id.

Without discussing whether plaintiff’s cause of action should have been apparent to him

within the standard limitations period, this Court applied the continuing violation doctrine

to hold that plaintiff’s claims were timely because he alleged a “continuing violation that

did not end until he was transferred to another prison[,]” outside the care of the named

                                             10
    Case 4:20-cv-00035-CDL-MSH Document 38 Filed 03/08/21 Page 11 of 18




defendant.   Id.   In Carswell v. Rogers, No. 5:14-CV-0437-MTT-MSH, 2016 WL

1237860 (M.D. Ga. Feb. 5, 2016), recommendation adopted in part by 2016 WL 1249602,

at *1-3 (M.D. Ga. Mar. 29, 2016), an inmate plaintiff filed a complaint in December 2014

raising deliberate indifference claims based on defendant physicians’ failure to diagnose

or treat a growth on his ear beginning in 2010. Carswell, 2016 WL 1237860, at *1.

Eventually, plaintiff’s condition necessitated surgical removal and reattachment of his ear

in 2013. Id. The Court applied the continuing violation doctrine and held that plaintiff’s

complaint was timely to the extent he raised claims beginning in 2010 because his cause

of action accrued when his ear was removed and reattached in 2013. Id. at *5-6.

       In other cases, however, this Court has not cited Baker in holding that a plaintiff

may not take advantage of the continuing violation doctrine where the plaintiff should have

been aware of an actionable claim more than two years before filing a complaint. In Smith

v. Dozier, No. 5:17-cv-00298-TES-TQL, 2018 WL 3551503 (M.D. Ga. July 24, 2018),

plaintiff filed a complaint in July 2017, raising a deliberate indifference claim against

prison officials based on their failure to treat his hepatitis C infection. Smith, 2018 WL

3551503, at *1-3. Plaintiff alleged he began requesting treatment in 2013—outside the

two-year limitations period. Id. at *3. The Court dismissed plaintiff’s complaint as

untimely under the statute of limitations. Id. The Court held that plaintiff could not take

advantage of the continuing violation doctrine because plaintiff should have been aware of

a cause of action when he began requesting treatment more than two years earlier. Id. at

*2-3. Similarly, in Cainion v. Valdosta State Prison, No. 7:15-CV-174-HL, 2017 WL

                                            11
    Case 4:20-cv-00035-CDL-MSH Document 38 Filed 03/08/21 Page 12 of 18




1632875 (M.D. Ga. Apr. 28, 2017), next-of-kin plaintiffs raised, inter alia, deliberate

indifference claims on behalf of a deceased inmate who was allegedly denied medical care.

Cainion, 2017 WL 1632875, at *1. The Court dismissed plaintiffs’ claims as untimely,

holding that they could not take advantage of the continuing violation doctrine because “it

[was] apparent that [the inmate] was aware that his rights had potentially been violated as

evidenced by his formal and informal grievances to prison officials, as well as the pro se

complaint he filed in this Court.” Id. at *5.

       Generally, however, this Court has cited Baker in permitting plaintiffs to pursue

deliberate indifference claims concerning deprivations of medical treatment which began

outside the two-year limitations period whether or not plaintiffs were aware of their

potential causes of action before the expiration of the limitations period. See Brown, 2010

WL 1258028, at *2; Carswell, 2016 WL 1237860, at *5-6; Christian v. Holt, No. 5:09-

CV-351-MTT, 2013 WL 141299, at *1-2 (M.D. Ga. Jan. 10, 2013) (holding that plaintiff’s

deliberate indifference claim did not accrue until he was transferred to a different prison

outside of defendant’s care); Barrett v. Chapman, No. 3:07-CV-133-CDL, 2008 WL

3992624, at *2 (M.D. Ga. Aug. 26, 2008).

       Applying Baker here, Plaintiff’s complaint was timely by application of the

continuing violation doctrine. He alleges his tooth broke and began causing him pain on

June 28, 2017—two weeks after Defendant evaluated him and provided him Ibuprofen on

June 14, 2017. Resp. to Mot. to Dismiss 9. After June 28, the Ibuprofen no longer

alleviated his pain. Pl.’s Surreply 2-3, 5, ECF No. 37. Indeed, on June 30, 2017, Plaintiff

                                            12
       Case 4:20-cv-00035-CDL-MSH Document 38 Filed 03/08/21 Page 13 of 18




filed grievance 247738, arguing that although he had been seen by Defendant on June 14,

2017, he needed additional medical treatment to address his tooth pain. Mot. to Dismiss

Ex. 3, at 7-8. Plaintiff’s grievance was denied, he appealed the denial, and on November

7, 2017, the GDC granted in part his appeal and ordered RSP medical personnel to take

“appropriate action” concerning Plaintiff’s claims. Id. at 1. After the partial grant of his

grievance, Plaintiff continued to request medical treatment, but he did not receive treatment

until his tooth was removed in February 2019. Resp. to Mot. to Dismiss 7-8 (alleging

Plaintiff saw Defendant on February 28, 2018, May 21, 2018, and September 13, 2018).

        Based on these allegations, the Court applies the continuing violation doctrine

because plaintiff has claimed a “prolonged failure to provide adequate medical treatment

despite his repeated grievances.” Baker, 484 F. App’x at 293. His alleged repeated

denials of medical treatment between June 2017 and February 2019 constitute “the

continuation of [a] violation,” which extends the limitations period. Knight, 19 F.3d at

580-81; Robinson, 327 F. App’x at 818-19; Baker, 484 F. App’x at 292-93.                Thus,

Plaintiff’s cause of action did “not accrue until the date medical attention [was] provided[]”

in February 2019. Id. Because Plaintiff filed his complaint on February 19, 2020—less

than two years after his cause of action accrued—his complaint is timely under the statute

of limitations.   The Court RECOMMENDS that Defendant’s motion to dismiss be

DENIED on this ground.

III.    Failure to State a Claim

        In the alternative, Defendant argues that Plaintiff’s claim against her should be

                                             13
    Case 4:20-cv-00035-CDL-MSH Document 38 Filed 03/08/21 Page 14 of 18




dismissed for failure to state a claim. Br. in Supp. of Mot. to Dismiss 7-10. The Court

disagrees.

       A.       Deliberate Indifference Standard

       “The Eighth Amendment’s prohibition against cruel and unusual punishments

protects a prisoner from deliberate indifference to serious medical needs.” Kuhne v. Fla.

Dep’t of Corr., 745 F.3d 1091, 1094 (11th Cir. 2014) (internal quotation marks and

citations omitted). “[T]o prevail on a deliberate indifference to serious medical need

claim, [a plaintiff] must show: (1) a serious medical need; (2) the defendants’ deliberate

indifference to that need; and (3) causation between that indifference and the plaintiff’s

injury.” Mann v. Taser Int’l, 588 F.3d 1291, 1306-07 (11th Cir. 2009). “A serious

medical need is considered one that has been diagnosed by a physician as mandating

treatment or one that is so obvious that even a lay person would easily recognize the

necessity for a doctor’s attention.” Farrow v. West, 320 F.3d 1235, 1243 (11th Cir. 2003)

(internal quotation marks and citation omitted).      Deliberate indifference requires a

showing of a “subjective knowledge of a risk of serious harm” and “disregard of that risk

. . . by conduct that is more than mere negligence.” Brown v. Johnson, 387 F.3d 1344,

1351 (11th Cir. 2004) (citation omitted).

             Disagreement over the mode of treatment does not constitute deliberate

 indifference for the purposes of the Eighth Amendment. See Hamm v. Dekalb Cnty.,

 774 F.2d 1527, 1575 (11th Cir. 1985) (“[A]n inmate’s desire for a different mode of

 treatment does not rise to the level of deliberate indifference.”).      Negligence in

                                             14
       Case 4:20-cv-00035-CDL-MSH Document 38 Filed 03/08/21 Page 15 of 18




    treatment, even rising to the level of medical malpractice, is not deliberate indifference.

    Estelle v. Gamble, 429 U.S. 97, 106 (1976). Instead, the treatment must be “so grossly

    incompetent, inadequate, or excessive as to shock the conscience or to be intolerable to

    fundamental fairness.”    Harris v. Thigpen, 941 F.2d 1495, 1505 (11th Cir. 1991)

    (internal quotation marks and citations omitted). “[C]onduct deliberately indifferent to

    serious medical needs has included: (1) grossly inadequate care; (2) a decision to take

    an easier but less efficacious course of treatment; and (3) medical care that is so cursory

    as to amount to no treatment at all.” Melton v. Abston, 841 F.3d 1207, 1223 (11th Cir.

    2016); Rogers v. Evans, 792 F.2d 1052, 1058 (11th Cir. 1986) (“Medical care so

    inappropriate as to evidence intentional maltreatment or refusal to provide essential care

    violates the eighth amendment.”).

         B.     Defendant’s Motion

         Defendant argues Plaintiff fails to state a claim because he does not allege that

Defendant acted with deliberate indifference. Br. in Supp. of Mot. to Dismiss 9-10.

Specifically, Defendant claims Plaintiff fails to show that she knew of and disregarded

Plaintiff’s dental needs because he did not place any sick-call requests between June 14,

2017, and June 30, 2017—when he filed his grievance. 2 Id. at 9. Defendant has attached

copies of Plaintiff’s medical records and cites them in support of her motion to dismiss.

See Mot. to Dismiss, Ex. 4, at 1-21, ECF No. 28-6. “At the 12(b)(6) stage, we ‘primarily


2
  Defendant does not argue that Plaintiff fails to allege a serious medical need. See Farrow, 320
F.3d at 1243. Accordingly, the Court has assumed that Plaintiff’s tooth pain constitutes a serious
medical need.
                                                 15
    Case 4:20-cv-00035-CDL-MSH Document 38 Filed 03/08/21 Page 16 of 18




consider the allegations in the complaint,’ but ‘[t]he court is not [always] limited to the

four corners of the complaint.’” Long v. Slaton, 508 F.3d 576, 578 n.3 (11th Cir. 2007)

(quoting 5B CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND

PROCEDURE § 1357, at 376-57 (3d ed. 2004)). “[T]he court may consider a document

attached to a motion to dismiss without converting the motion into one for summary

judgment if the attached document is (1) central to the plaintiff's claim and (2) undisputed.

In this context, ‘undisputed’ means that the authenticity of the document is not challenged.”

Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005) (citing Horsley v. Feldt, 304 F.3d

1125, 1134 (11th Cir. 2002)).

       Even assuming the Court may consider these records, Defendant fails to show that

Plaintiff fails to state a claim. According to Plaintiff, he saw Defendant on June 14, 2017,

concerning his tooth pain, and Defendant told him his teeth only needed to be cleaned and

provided him Ibuprofen for his pain. Compl. 6; Resp. to Mot. to Dismiss 9. Plaintiff

alleges that his tooth broke on June 28, 2017, the Ibuprofen no longer alleviated his pain,

he needed further treatment, and Defendant failed to treat him. Compl. 6; Resp. to Mot.

to Dismiss 9. Two days later, on June 30, 2017, Plaintiff filed a grievance seeking

additional treatment. Mot. to Dismiss Ex. 3, at 7-8. Plaintiff’s grievance was denied, he

appealed the denial, and on November 7, 2017, the GDC granted in part his appeal and

ordered RSP medical personnel to take “appropriate action” concerning Plaintiff’s claims.

Id. at 1.   Plaintiff maintains he saw Defendant on at least three occasions after his

grievance was granted in part, but Defendant did not treat his tooth. Resp. to Mot. to

                                             16
      Case 4:20-cv-00035-CDL-MSH Document 38 Filed 03/08/21 Page 17 of 18




Dismiss 10. He did not receive treatment until February 2019—approximately fifteen

months after his grievance was partially granted. Id.

       Based on his multiple visits with Defendant after his tooth broke, Plaintiff has

alleged that Defendant knew of his serious medical need. Mann, 588 F.3d at 1306-07.

He has also alleged that Defendant “disregard[ed] . . . that risk . . . by conduct that is more

than mere negligence[]” by refusing to provide any treatment between June 14, 2017, and

February 2019. Brown, 387 F.3d at 1351. Defendant asserts that Plaintiff fails to state a

claim because Defendant provided him Ibuprofen on June 14. “[A] simple difference in

medical opinion between the prison’s medical staff and the inmate as to the latter’s

diagnosis or course of treatment” does not support a claim for deliberate indifference.

Harris, 941 F.2d at 1505. Plaintiff, however, has alleged that his condition worsened after

this date, he met with Defendant thereafter, but Defendant failed to further address his

condition. Resp. to mot. to Dismiss 10. “[M]edical care that is so cursory as to amount

to no treatment at all[]” constitutes deliberate indifference. Melton, 841 F.3d at 1223.

Plaintiff has alleged cursory or nonexistent medical treatment after June 14, 2017, and, if

proven, this would constitute deliberate indifference. The Court RECOMMENDS that

Defendant’s motion to dismiss be DENIED on this ground.

IV.    Punitive Damages

       Defendant argues that Plaintiff’s claim for punitive damages should be dismissed

because “where a court has dismissed a plaintiff’s underlying tort claim, dismissal of a

plaintiff's punitive damages claim is also required.” Br. in Supp. of Mot. to Dismiss 10

                                              17
     Case 4:20-cv-00035-CDL-MSH Document 38 Filed 03/08/21 Page 18 of 18




(citations omitted). For the reasons stated above, however, the Court finds that Plaintiff

has stated a claim. Consequently, Defendant fails to show that Plaintiff may not seek a

punitive damages claim in this case. The Court RECOMMENDS that Defendant’s

motion to dismiss be DENIED on this ground.

                                      CONCLUSION

       For the foregoing reasons, the Court recommends that that Defendant’s motion to

dismiss (ECF No. 28) be denied. Pursuant to 28 U.S.C. § 636(b)(1), the parties may serve

and file written objections to this Recommendation, or seek an extension of time to file

objections, within fourteen (14) days after being served with a copy hereof. The district

judge shall make a de novo determination of those portions of the Recommendation to

which objection is made. All other portions of the Recommendation may be reviewed for

clear error.

       The parties are hereby notified that, pursuant to Eleventh Circuit Rule 3-1, “[a] party

failing to object to a magistrate judge’s findings or recommendations contained in a report

and recommendation in accordance with the provisions of 28 U.S.C. § 636(b)(1) waives

the right to challenge on appeal the district court’s order based on unobjected-to factual

and legal conclusions if the party was informed of the time period for objecting and the

consequences on appeal for failing to object. In the absence of a proper objection, however,

the court may review on appeal for plain error if necessary in the interests of justice.”

       SO RECOMMENDED, this 8th day of March, 2021

                                           /s/ Stephen Hyles
                                           UNITED STATES MAGISTRATE JUDGE
                                             18
